ORDER
PER CURIAM.
Appellant, Frederick Burchett (“mov-ant”), appeals the judgment of the Circuit Court of the City of St. Louis denying movant’s Rule 24.035 motion for post conviction relief without an evidentiary hearing. Movant seeks to vacate his convictions and sentences for voluntary man*135slaughter section 565.023 RSMo,1 and armed criminal action section 571.015, for which movant was sentenced to serve concurrent terms of fifteen years for voluntary manslaughter and fifteen years for armed criminal action in the Missouri Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.